                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                               BROWNSVILLE DIVISION

MARIA VARGAS,                         §
                                      §
           Plaintiff,                 §
                                      §
v.                                    §                      Case No. 1:21-cv-00060
                                      §
CONN APPLIANCES, INC. and,            §
EXPERIAN INFORMATION SOLUTIONS, INC., §
                                      §
           Defendants.                §

                                 NOTICE OF SETTLEMENT

       NOTICE IS HEREBY GIVEN that Plaintiff, MARIA VARGAS (“Plaintiff”), and

Defendant, CONN APPLIANCES, INC. (“Conns”), have reached a settlement as to Count III in

the above-captioned action. Plaintiff and Conns are in the process of finalizing the settlement

documents and anticipate filing Stipulation of Dismissal as to Count III once settlement

documents are finalized and executed. Plaintiff therefore respectfully requests thirty (30) days in

order to complete settlement documents and notify this honorable Court of dismissal.

       This settlement does not pertain to Counts I and II of this action against Experian.

                                                     Respectfully submitted,

Dated: June 23, 2021                                 /s/ Adam T. Hill
                                                     Adam T. Hill
                                                     The Law Offices of Jeffrey Lohman, P.C.
                                                     28544 Old Town Front Street, Suite 201
                                                     Temecula, CA 92880
                                                     T: (657) 236-92590
                                                     F: (602) 857-8207
                                                     AdamH@jlohman.com

                                                     Attorneys for Plaintiff,
                                                     MARIA VARGAS




                                                 1
                              CERTIFICATE OF SERVICE

        I hereby certify that on June 23, 2021, a true and correct copy of the forgoing was
electronically filed with the Clerk of the Court using the CM/ECF with service on all parties

                                                  /s/ Adam T. Hill
                                                  Adam T. Hill




                                             2
